Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claim(s) 1-5, 7, 14-20, 22, 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Vermeiren (US 20130116497 A1) in view of Suzuki (US20070058825 A1).

As to Claim 1, Vermeiren teaches a sound sensor (microphones 500, 511, [0065] where microphone may be an electret microphone, an electromechanical microphone, a piezoelectric microphone, a MEMS microphone etc.) implantable in a recipient of a hearing prosthesis (microphones 500, 511 used with implantable prosthesis, abstract, Figures 5A-5C), the sound sensor comprising: a biocompatible housing( housing 501 is biocompatible, [0068]) comprising a cavity having an opening at a first end of the biocompatible housing ( A gas or liquid-filled chamber 507 exists between the diaphragm 505 and the vibration detector 506. [0068]); a diaphragm ( diaphragm 505) attached to the biocompatible housing (501) so as to hermetically seal the opening(chamber 507 having opening as shown on Figures 5A-5C), a coupling member( a flexible elongate member 502, [0070] configured to mechanically couple the diaphragm (505) to a vibrating structure of a middle ear or inner ear of the recipient such that the diaphragm vibrates in response to vibration of the vibrating structure ( in operation, the flexible elongate member 502 is configured to transfer vibrations between the vibrating structure (not shown) and the first diaphragm 505 in a manner similar to the flexible elongate members described herein with respect to FIGS. 2-4.[0072] ; and a vibrational sensor disposed in the biocompatible housing (a vibration detector 506  and circuitry 509 enclosed within a biocompatible housing 501.[0068] and configured to detect vibration of the diaphragm and generate signals representative of the vibration( the vibration detector  506 is configured to detect vibrations of the diaphragm 505 and generate electrical signals based at least in part on the detected vibrations.[0068]). Vermeiren does not explicitly teach “…the diaphragm is non-uniform.” However, electrostatic capacitive microphones including a non-uniform diaphragm is well-known in the art. Suzuki, in related field (electret microphone) teaches on [0015], Figure 2 the center portion of the diaphragm is increased in thickness in comparison with the near-end portion. This increases the rigidity at the center portion of the diaphragm compared with the near-end portion. In addition, the near-end portion of the diaphragm is formed using a first film (e.g., a conductive film 110), and the center portion of the diaphragm is formed using the first film and a second film (e.g., a conductive film 108 which is increased in hardness in comparison with the first film. This also increases the rigidity at the center portion of the diaphragm compared with the near-end portion. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to modify the microphone as taught by Vermeiren such that the diaphragm 505 is non-uniform that is the center portion is increased in thickness than the end portions to increase rigidity of the center portion of the diaphragm. 
As to Claim 2, Vermeiren in view of Suzuki teaches the limitations of Claim 1, and  wherein the non-uniform diaphragm ( Suzuki, diaphragm 10)  comprises a central region (central region of diaphragm 10  formed using conductive film 108, Figure 3B, [0107]) disposed at a center of the non-uniform diaphragm, and a peripheral region disposed around the central region ( the conductive film 110 is formed using the low-hardness material in order to decrease the rigidity of the near-end portion of the diaphragm 10, [0108])  and the combination of Vermeiren in view of Suzuki teaches  coupling the central region to the biocompatible housing ( the modified diaphragm 505 of Vermeiren now having greater thickness in the center than the end portion as taught by Suzuki( Figure 3B) is coupled to housing 501, Figure 5A of Vermeiren , wherein the central region has a thickness that is greater than a thickness of the peripheral region, ( See Suzuki on [ 0015], Figure 2 the center portion of the diaphragm is increased in thickness in comparison with the near-end portion.)
As to Claim 3, Vermeiren in view of Suzuki teaches the limitations of Claim 1, but does not explicitly teach wherein the non-uniform diaphragm comprises a total area formed by the central region and the peripheral region, and wherein the central region forms at least approximately fifty (50) percent (%) of the total area of the non-uniform diaphragm. However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to select the area of the central region such that it forms at least approximately fifty (50) percent (%) of the total area of the non-uniform diaphragm depending on the increasing or decreasing the rigidity of the diaphragm by increasing or decreasing the thickness of the desired area. 
As to Claim 4, Vermeiren in view of Suzuki teaches the limitations of Claim 3, but does not explicitly teach wherein the central region forms less than approximately seventy-five (75) % of the total area of the non-uniform diaphragm, However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to select the area of the central region such that it forms less than approximately seventy-five (75) % of the total area of the non-uniform diaphragm depending on the increasing or decreasing the rigidity of the diaphragm by increasing or decreasing the thickness of the desired area. 
As to Claim 5, Vermeiren in view of Suzuki teaches the limitations of Claim 3, and wherein the central region and the peripheral region are unitary and formed from the same material, Suzuki teaches on [0108] both conductive films 108 and 110 can be formed using the same material or they can be formed using different materials. 
As to Claim 7, Vermeiren in view of Suzuki teaches the limitations of Claim 2, and wherein the central region (108) and the peripheral region (110) are co-planar, (Suzuki on Figure 3B).
As to Claim 14, Vermeiren in view of Suzuki teaches the limitations of Claim 1, and further comprising: transmitter circuitry disposed inside the biocompatible housing (circuitry 509 enclosed within a biocompatible housing 501, [0068]) and configured to provide the signals representative of the vibration to one or more other components implanted in the recipient ( The circuitry 509 may include one or more discrete circuit components, one or more integrated circuits, and/or a special-purpose processor. In operation, the circuitry 509 is configured to prepare or condition the signal (e.g., amplification, etc.) for transmission to a sound processor, such as sound processor 104 shown and described with respect to FIG. 1. See at least Vermeiren on [0069]).
As to Claim 15, Vermeiren in view of Suzuki teaches the limitations of Claim 1, and the sound sensor of Claim 1( microphone 500), a sound processor( sound processor 104, [0068]), and a stimulator unit configured to generate stimulation signals for delivery to a recipient's ear vibration of the non-uniform diaphragm, ( the microphone 500 includes a flexible elongate member 502 having a first end 503 mechanically coupled to a vibrating structure (not shown) of a prosthesis recipient's body. [0066], Figure 5A. Also, see 204 and 303, Figures 2A ,2B, 3A-3D.)  

As to Claim 16, Vermeiren teaches an implantable sound sensor (microphones 500, 511, [0065] where microphone may be an electret microphone, an electromechanical microphone, a piezoelectric microphone, a MEMS microphone etc.), comprising: a biocompatible housing (housing 501 is biocompatible, [0068]); a diaphragm (diaphragm 505) attached to the biocompatible housing (501). Vermeiren does not explicitly teach wherein the diaphragm comprises at least a first section and a second section having a thickness that is less than a thickness of the first section. However, electrostatic capacitive microphones including a non-uniform diaphragm is well-known in the art. Suzuki, in related field (electret microphone) teaches on [0015], Figure 2 the center portion of the diaphragm is increased in thickness in comparison with the near-end portion. This increases the rigidity at the center portion of the diaphragm compared with the near-end portion. In addition, the near-end portion of the diaphragm is formed using a first film (e.g., a conductive film 110), and the center portion of the diaphragm is formed using the first film and a second film (e.g., a conductive film 108 which is increased in hardness in comparison with the first film. This also increases the rigidity at the center portion of the diaphragm compared with the near-end portion. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to modify the microphone as taught by Vermeiren such that the diaphragm 505 is non-uniform that is the center portion is increased in thickness than the end portions to increase rigidity of the center portion of the diaphragm. Vermeiren in view of Suzuki further teaches wherein the diaphragm is mechanically coupled to a vibrating structure of a middle ear or inner ear of a recipient such that the vibrating structure vibrates in response to vibration of the vibrating structure, microphone 500 for use with a prosthesis such as the hearing prosthesis 101 shown and described with respect to FIG. 1. The microphone 500 includes a flexible elongate member 502 having a first end 503 mechanically coupled to a vibrating structure (not shown) of a prosthesis recipient's body and a second end 504 secured to a diaphragm 505. The flexible elongate member 502 is configured to transfer vibrations from the vibrating structure (not shown) to the diaphragm 505. [0066]; a vibrational sensor (506) disposed in the biocompatible housing (501) and configured to detect vibration of the diaphragm and generate signals representative of the vibration, (the vibration detector 506 is configured to detect vibrations of the diaphragm 505 and generate electrical signals based at least in part on the detected vibrations. [0068]).

As to Claim 17, Vermeiren in view of Suzuki teaches the limitations of Claim 16, and  wherein the first section is disposed at the center of the diaphragm (central region of diaphragm 10  formed using conductive film 108, Figure 3B, [0107]) ; wherein the second section is region disposed around the first section ( the conductive film 110 is formed using the low-hardness material in order to decrease the rigidity of the near-end portion of the diaphragm 10, [0108])  and the combination of Vermeiren in view of Suzuki teaches “ the second section couples the first section to the biocompatible housing” ( the modified diaphragm 505 of Vermeiren now having greater thickness in the center than the end portion as taught by Suzuki( Figure 3B) is coupled to housing 501, Figure 5A of Vermeiren , wherein the central region has a thickness that is greater than a thickness of the peripheral region, ( See Suzuki on [ 0015], Figure 2 the center portion of the diaphragm is increased in thickness in comparison with the near-end portion.)
As to Claim 18, Vermeiren in view of Suzuki teaches the limitations of Claim 16, but does not explicitly teach wherein the non-uniform diaphragm comprises a total area formed by the central region and the peripheral region, and wherein the central region forms at least approximately fifty (50) percent (%) of the total area of the non-uniform diaphragm. However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to select the area of the central region such that it forms at least approximately fifty (50) percent (%) of the total area of the non-uniform diaphragm depending on the increasing or decreasing the rigidity of the diaphragm by increasing or decreasing the thickness of the desired area. 
As to Claim 19, Vermeiren in view of Suzuki teaches the limitations of Claim 18, but does not explicitly teach wherein the central region forms less than approximately seventy-five (75) % of the total area of the non-uniform diaphragm, However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to select the area of the central region such that it forms less than approximately seventy-five (75) % of the total area of the non-uniform diaphragm depending on the increasing or decreasing the rigidity of the diaphragm by increasing or decreasing the thickness of the desired area. 
As to Claim 20, Vermeiren in view of Suzuki teaches the limitations of Claim 3, and wherein the first and the second sections are unitary and formed from the same material, Suzuki teaches on [0108] both conductive films 108 and 110 can be formed using the same material or they can be formed using different materials. 
As to Claim 22, Vermeiren in view of Suzuki teaches the limitations of Claim 16, and wherein the first section (108) and the second section (110) are co-planar, (Suzuki on Figure 3B).
As to Claim 26, Vermeiren in view of Suzuki teaches the limitations of Claim 16, and further comprising: transmitter circuitry disposed inside the biocompatible housing (circuitry 509 enclosed within a biocompatible housing 501, [0068]) and configured to provide the signals representative of the vibration to one or more other components implanted in the recipient ( The circuitry 509 may include one or more discrete circuit components, one or more integrated circuits, and/or a special-purpose processor. In operation, the circuitry 509 is configured to prepare or condition the signal (e.g., amplification, etc.) for transmission to a sound processor, such as sound processor 104 shown and described with respect to FIG. 1. See at least Vermeiren on [0069]).
As to Claim 27, Vermeiren in view of Suzuki teaches the limitations of Claim 16, and the sound sensor of Claim 16( microphone 500), a sound processor( sound processor 104, [0068]), and a stimulator unit configured to generate stimulation signals for delivery to a recipient's ear vibration of the non-uniform diaphragm, ( the microphone 500 includes a flexible elongate member 502 having a first end 503 mechanically coupled to a vibrating structure (not shown) of a prosthesis recipient's body. [0066], Figure 5A. Also, see 204 and 303, Figures 2A ,2B, 3A-3D.)  

As to Claim 28, Vermeiren teaches a sound sensor (microphones 500, 511, [0065] where microphone may be an electret microphone, an electromechanical microphone, a piezoelectric microphone, a MEMS microphone etc.) implantable in a recipient of a hearing prosthesis (microphones 500, 511 used with implantable prosthesis, abstract, Figures 5A-5C), the sound sensor comprising: a biocompatible housing( housing 501 is biocompatible, [0068]) comprising an opening ( A gas or liquid-filled chamber 507 exists between the diaphragm 505 and the vibration detector 506. [0068]); a diaphragm ( diaphragm 505) positioned at the opening(chamber 507 having opening as shown on Figures 5A-5C), a coupling member( a flexible elongate member 502, [0070] configured to mechanically couple the diaphragm (505) to a vibrating structure of a middle ear or inner ear of the recipient such that the diaphragm vibrates in response to vibration of the vibrating structure ( in operation, the flexible elongate member 502 is configured to transfer vibrations between the vibrating structure (not shown) and the first diaphragm 505 in a manner similar to the flexible elongate members described herein with respect to FIGS. 2-4.[0072] ; and a vibrational sensor disposed in the housing (a vibration detector 506  and circuitry 509 enclosed within a biocompatible housing 501.[0068] and configured to detect vibration of the diaphragm and generate signals representative of the detected vibrations ( the vibration detector  506 is configured to detect vibrations of the diaphragm 505 and generate electrical signals based at least in part on the detected vibrations.[0068]). Vermeiren does not explicitly teach “…wherein the diaphragm comprises a first thickness at a geometric center thereof that is greater than a second thickness at a periphery of the diaphragm.” However, electrostatic capacitive microphones including a non-uniform diaphragm is well-known in the art. Suzuki, in related field (electret microphone) teaches on [0015], Figure 2 the center portion of the diaphragm is increased in thickness in comparison with the near-end portion. This increases the rigidity at the center portion of the diaphragm compared with the near-end portion. In addition, the near-end portion of the diaphragm is formed using a first film (e.g., a conductive film 110), and the center portion of the diaphragm is formed using the first film and a second film (e.g., a conductive film 108 which is increased in hardness in comparison with the first film. This also increases the rigidity at the center portion of the diaphragm compared with the near-end portion. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to modify the microphone as taught by Vermeiren such that the diaphragm 505 is non-uniform that is the center portion is increased in thickness than the end portions to increase rigidity of the center portion of the diaphragm. 

As to Claim 29, Vermeiren in view of Suzuki teaches the limitations of Claim 16, but does not explicitly teach wherein the diaphragm comprises a central region having the first thickness and a peripheral region having the second thickness, and wherein the central region forms at least approximately fifty (50) percent (%) of the total area of the diaphragm. However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to select the area of the central region such that it forms at least approximately fifty (50) percent (%) of the total area of the non-uniform diaphragm depending on the increasing or decreasing the rigidity of the diaphragm by increasing or decreasing the thickness of the desired area. 

Allowable Subject Matter
Claims 6, 8-13, 21, 23-25, 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA JOSHI whose telephone number is (571)270-7227. The examiner can normally be reached 8-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNITA JOSHI/Primary Examiner, Art Unit 2651